UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 -Mag- 1699 (UA) ©
QlOry® wzwiCvpB)
JOSEPH CIMINO,
Defendant.
x

 

Defendant, JOSEPH CIMINO, hereby voluntarily consents to participate in the following
proceeding via _X___ videoconferencing or __X_ teleconferencing:

 

Initial Appearance Before a Judicial Officer

X_ Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

Joseph Cimino by Ocwanne Fro, Sucanne Erodty
Defendant’s Signature Defendant’s Counsel’s SigdAture
(Judge may obtain verbal consent on

Record and Sign for Defendant)

Joseph Cimino Susanne Brody
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

)
May 24, 2021 hn eee At
Date U.S. Magistrate Judge

 
